


Exhibit 10.28


INDEPENDENT BANK CORP. TIME-VESTING RESTRICTED STOCK AGREEMENT
FOR ROCKLAND TRUST COMPANY OFFICER


Notification and Acceptance of Restricted Stock Award


The Independent Bank Corp. Second Amended and Restated 2005 Employee Stock Plan
(the “Plan”) permits the granting of Restricted Stock Awards to employees of
Independent Bank Corp. (the “Company”) and its subsidiaries who are expected to
contribute to the Company’s future growth.


The Company greatly appreciates your ongoing efforts, and believes that you will
contribute to the Company’s future success. The Company is therefore extremely
pleased to grant you the following Restricted Stock Award:


Effective Date of Restricted Stock Agreement:
[[GRANTDATE]]
Employee Name And Residential Address:
[[FIRSTNAME]] [[LASTNAME]]
[[RESADDR1]]
 [[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
Number of shares of common stock granted
in this Restricted Stock Award:
[[SHARESGRANTED]] shares of the Company’s common stock.
Vesting Period:
{INSERT VESTING PERIOD} years, with {INSERT PERCENTAGE} of the Restricted Stock
Award vesting on each anniversary of the Effective Date.
Please see Section 2 below for more information about vesting.
Vesting Schedule:
   [[ALLVESTSEGS]]





This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”). By clicking
“ACCEPT” on the Equity Administration Solutions, Inc. software system you both
accept this Restricted Stock Award and acknowledge that you have read,
understand, and accept the terms and conditions of this Agreement set forth
below.






Restricted Stock Agreement


The Company agrees to issue to the employee named above (the “Employee”) the
number of shares of the Company’s common stock (collectively, the “Restricted
Shares”) set forth above subject to the terms and conditions of the Plan and
this Agreement, as follows:


Section 1.    Issuance of Common Stock to Employee.


(a)
Consideration. The Employee shall not be required to pay any consideration to
the Company for the Restricted Shares.



(b)
Issuance of Shares. After receiving a signed original of this Agreement back
from the Employee the Company shall act with reasonable speed to either cause to
be issued a certificate or certificates for the Restricted Shares, which
certificate or certificates shall be registered in the name of the Employee (or
in the names of Employee and the Employee’s spouse as community property or as
joint tenants with right of survivorship), or shall direct the Company’s
transfer agent to make entries in its records for the Restricted Shares that are
equivalent to issuance of a certificate or certificates to the Employee. The
Company shall cause the Restricted Shares to be deposited in escrow in
accordance with this Agreement. The issuance of the Restricted Shares shall
occur at the offices of the Company or at such other place and time as the
parties hereto may agree.



(c)
Withholding Taxes. The Company shall have the right to deduct from payments of
any kind otherwise due to the Employee from the Company or any of its
subsidiaries any federal, state or local taxes of any kind required by law to be
withheld due to the vesting of the Restricted Shares. Subject to the prior
approval of the Company, which may be withheld by the Company in its sole
discretion, the Employee may elect to satisfy withholding obligations, in whole
or in part, (a) by directing the Company to retain vested Restricted Shares
otherwise issuable to the Employee pursuant to this Agreement, (b) by delivering
to the Company shares of the Company’s common stock already owned by the
Employee for at least six months, or (c) by making a cash payment to the
Company. Any shares so delivered or retained shall have a fair market value that
is at least equal to the withholding obligation. The fair market value of any
shares used to satisfy a withholding obligation shall be determined in
accordance with the terms of the Plan as of the date of the vesting of the
Restricted Shares. The Employee may only satisfy a withholding obligation with
shares of the Company’s common stock which are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements. Notwithstanding
the foregoing, in the case of a Reporting Person (as defined in the Plan), no
election to use shares for the payment of withholding taxes shall be effective
unless made in compliance with any applicable requirements of SEC Rule 16b-3
(unless it is intended that the transaction not qualify for exemption under Rule
16b-3).



(d)
Plan and Defined Terms. The issuance of the Restricted Shares pursuant to this
Agreement is in all respects subject to the terms, conditions, and definitions
of the Plan, all of which are hereby incorporated herein by reference. The
Employee accepts the Restricted Shares subject to all the terms and provisions
of the Plan and agrees that all decisions under and interpretations of the Plan
by the Board of Directors (or a Committee of the Board of Directors, if
applicable) shall be final, binding, and conclusive upon the Employee and his or
her permitted heirs, executors, administrators, successors and assigns.
Capitalized defined terms used herein shall have the meanings assigned to them
in the Plan, unless such terms are otherwise specifically defined in this
Agreement.



Section 2.     Vesting Period and Acceleration


(a)
Vesting Period. The Restricted Shares shall vest over the period and pursuant to
the schedule set forth on the first page of this Agreement (the “Vesting
Period”).



(b)
Accelerated Vesting at Company’s Discretion. The Company may, in its sole and
absolute discretion, accelerate the vesting of the Restricted Shares by
providing a written notice of accelerated vesting to the Employee.



(c)
Accelerated Vesting In The Event of A Change of Control. The Restricted Shares
shall immediately and fully vest if a “Change of Control” of the Company occurs.
A “Change of Control” shall be deemed to have occurred if, subsequent to the
Effective Date and during the Vesting Period (A) any “person” (as such term is
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) is
or becomes the beneficial owner, directly or indirectly, of either (x) a
majority of the outstanding common stock of the Company or Rockland Trust
Company (“Rockland”), or (y) securities of either the Company or Rockland
representing a majority of the combined voting power of the then outstanding
voting securities of either the Company or Rockland, respectively; or (B) the
Company or Rockland consolidates or merges with any other person or sells all or
substantially all of its assets to a person not at such time owning a majority
of the outstanding voting stock of the Company; or (C) individuals who currently
constitute the Board of Directors of the Company cease for any reason to
constitute a majority of the Board of Directors of the Company, unless the
election of each new director was nominated or approved by the shareholders of
the Company at their regularly scheduled annual meeting or was approved by at
least two thirds of the directors of the Board currently in office.



Section 3.     No Transfer or Assignment of Restricted Shares. The Employee
shall not, without the prior written consent of the Company (which may be
withheld in the Company’s sole and absolute discretion), sell, dispose of,
assign, encumber, pledge, gift or otherwise transfer any of the Restricted
Shares prior to vesting, other than (a) pursuant to a qualified domestic
relations order (as defined in SEC Rule 16b-3) or (b) by will or the laws of
intestacy.


Section 4.     Forfeiture.


(a)
Termination of Employment. Notwithstanding the foregoing, there will be an
automatic and immediate forfeiture of Restricted Shares that have not yet vested
at the time the Employee’s continuous status as an employee of the Company or
any of its subsidiaries terminates for any reason. If the Employee forfeits any
Restricted Shares awarded hereunder, such Restricted Shares shall automatically
revert to the Company.





(b)
Escrow. Upon issuance, the certificate(s) for the Restricted Shares shall be
deposited by the Employee with the Company, the Company’s stock transfer agent,
and/or the Company’s other agent, together with a stock power endorsed in blank
to be held in escrow in accordance with the provisions of this Agreement for the
Vesting Period. Alternatively, if actual certificates for the Restricted Shares
are not issued the Company shall direct its stock transfer agent to make entries
in its records for the Restricted Shares to reflect that they are being held in
escrow for the Vesting Period All regular cash dividends on Restricted Shares
shall be paid directly to the Employee and shall not be held in escrow during
the Vesting Period. Unvested Restricted Shares, however, may not be enrolled in
the Company’s Automatic Dividend Reinvestment and Common Stock Purchase Plan.
The Employee may exercise all voting rights on the Restricted Shares while they
are held in escrow during the Vesting Period. The Restricted Shares shall be
(i) surrendered to the Company upon the forfeiture of any such shares or
(ii) released to the Employee once the Vesting Period has lapsed and they are no
longer Restricted Shares.



Section 5.     Miscellaneous Provisions.


(a)
No Retention Rights. Nothing in this Agreement or in the Plan shall confer upon
the Employee any right to continue to serve as an employee of the Company or any
of its direct or indirect subsidiaries. Nothing in this Agreement or in the Plan
shall interfere with or otherwise restrict the rights of the Company or any of
its subsidiaries or of the Employee to terminate the Employee’s employment with
the Company or any of its subsidiaries at any time and for any reason, with or
without cause.



(b)
Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon (i) personal delivery, (ii) deposit
with a nationally recognized overnight courier or (iii) deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at 288 Union Street, Rockland,
Massachusetts 02370 or at its then principal executive office address if
different, with simultaneous copies to the Human Resources Department and
General Counsel of the Company, and to the Employee at the residential address
set forth above or to the residential address that the Employee has most
recently provided to the Company in writing if different.



(c)
Entire Agreement. This Agreement, together with the Plan, constitutes the entire
understanding between the parties hereto with regard to the subject matter
hereof, and supersedes any other agreements, representations, or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.



(d)
Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts without regard to its choice
of law principles.





(e)
Remedies. The Employee agrees that the Company will be irreparably damaged if
this Agreement is not specifically enforced. Upon a breach or threatened breach
of the terms, covenants, or conditions of this Agreement by the Employee, the
Company shall, in addition to all other remedies available, be entitled to a
temporary or permanent injunction or other equitable relief against the
Employee, without showing any actual damage, and/or a decree for specific
enforcement in accordance with the provisions hereof.



(f)
Severability. If any provision of this Agreement is found unenforceable or
illegal, the remainder of this Agreement shall remain in full force and effect.



(g)
Amendments; Waivers. This Agreement may only be amended or modified in a writing
signed by the Employee and the Company. No party shall be deemed to waive any
rights hereunder unless the waiver is in writing and signed by the party waiving
rights. A waiver in writing on or more occasions shall not be deemed to be a
waiver for any future occasions.



(h)
Counterparts. This Agreement may be executed in counterparts, including
counterparts by telecopier, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.



(i)
Section 83(b) Tax Election. The acquisition of the Restricted Shares may have
adverse tax consequences for the Employee that may be avoided or mitigated by
the Employee’s filing of an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”). Under Section 83 of the Code, the fair
market value of the Restricted Shares on the date that any Forfeiture
Restrictions applicable to the Restricted Shares lapse will be reportable as
ordinary income of the Employee. The term “Forfeiture Restrictions” means, for
purposes of this Agreement, either the lapse of the Vesting Period or forfeiture
of Restricted Shares. The Employee may elect under Section 83(b) of the Code to
be taxed as of the Effective Date, rather than when and as such Restricted
Shares cease to be subject to Forfeiture Restrictions. A Section 83(b) election
must be filed with the Internal Revenue Service within thirty (30) days after
the Effective Date.



The form for making a Section 83(b) election is available to be printed from the
Equity Administration Solutions, Inc. software system. The Employee understands
that a failure to make a Section 83(b) election within the thirty (30) day
period will result in the recognition of ordinary income when the Forfeiture
Restrictions lapse.


The Employee should consult with his or her tax advisor to determine the tax
consequences of acquiring the Restricted Shares and the potential advantages and
potential disadvantages of filing the Section 83(b) election. The Employee
acknowledges that, if so desired, it is his or her sole responsibility, and not
that of the Company or any of its subsidiaries, to file a timely election under
Section 83(b).





90185109.3